53 F.3d 332NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Jack STURTEVANT, Plaintiff-Appellant,v.HOWMET CORPORATION, Defendant-Appellee.
No. 94-1118.
United States Court of Appeals, Sixth Circuit.
May 8, 1995.

Before:  KENNEDY and NORRIS, Circuit Judges;  TAYLOR, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Jack Sturtevant, appeals from an order of the district court granting summary judgment to defendant, Howmet Corporation, on his claims that Howmet breached a promise of employment and discriminated against him based upon his age.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
Because the reasons judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion dated January 3, 1994.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation